
	
		I
		111th CONGRESS
		1st Session
		H. R. 4369
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Tierney, Mr. Jones, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To allow the United States-Canada Transboundary Resource
		  Sharing Understanding to be considered an international agreement for the
		  purposes of section 304(e)(4) of the Magnuson-Stevens Fishery Conservation and
		  Management Act.
	
	
		1.Short titleThis Act may be cited as the
			 International Fisheries Agreement Clarification Act.
		2.International
			 fisheries agreementsSection
			 304(e)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)(1)) is amended—
			(1)by inserting
			 (A) after (1); and
			(2)by adding at the
			 end thereof the following:
				
					(B)The United States–Canada Transboundary
				Resource Sharing Understanding and other related Understandings, and decisions
				made under those Understandings, shall be taken into account for purposes of
				paragraph (4)(A)(i). Paragraph (4)(A)(ii) shall not apply to those portions of
				stocks covered by such Understandings. Notwithstanding section 302(h)(6) of
				this title, fishing level recommendations regarding rebuilding in any given
				year for such stocks may be exceeded as long as the fishing mortality level
				allows for progress toward rebuilding affected fish stocks, and overfishing is
				ended immediately according to the procedures set forth in this
				subsection.
					.
			3.Effective
			 dateThe amendments made by
			 section 2 shall apply with respect to fishing years beginning after April 30,
			 2010.
		
